DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-30 and 85-90 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warlick US 2009/0041864 in view of Accumanno et al. US 2008/0202346.
Warlick discloses an agitator for enhancing infusion of a liquid, comprising:
(Re claim 1) “a vibration source configured to be operatively coupled to an infusion mixture so as to effectively transmit vibration energy from the vibration source to the infusion mixture” (43 figure 5, 13A). “a power source in operative communication with the vibration source” (41 figure 5). “a controller in operative communication with the vibration source, the controller being configured to … control the intensity of vibration energy emitted from the vibration source and the duration of the vibration energy emitted from the vibration source (41 figure 5, para 0063).
Warlick is silent with regard to receiving input from a user.
Accumanno disclose multiple methods for receiving input from a user (1060, 280 figure 10,11).
It would have been obvious to one skilled in the art to modify they system of Warlick to include receiving input from a user because it allows a user to adjust the system to setup the system to produce the desired beverage.
	(Re claim 2) “the controller is further configured to adjust a time schedule of vibration delivered from the vibration source based on user input” (41 figure 5, para 0063)
	(Re claim 3) Warlick does not disclose a user interface including a plurality of buttons in order to adjust vibration parameters during infusion.
	Accumanno teaches a user interface including a plurality of buttons in order to adjust vibration parameters during infusion (1060 figure 11).
It would have been obvious to one skilled in the art to modify the system of Warlick to include a user interface including a plurality of buttons in order to adjust vibration parameters during infusion because buttons are well known for their use in programming devices and it allows a user to adjust the system to setup the system to produce the desired beverage.
	(Re claim 4) “the controller is configured to control any one or more of vibration duration, vibration displacement, vibration frequency, and vibration schedule” (para 0056, 0058, 0063).
	(Re claim 5) “the power source is in operative communication with the controller” (41 figure 5).
(Re claim 6) “the controller is configured for a user to select a vibration power level from pre-selected levels of vibration power, including low power, medium power and high power” The examiner takes official notice that buttons associated with pre-selected levels of power are well known in the art and are used in a wide variety of applications. It would have been obvious to one skilled in the art to modify the system of Warlick/Accumanno to include a plurality of buttons associated with preselected power levels because it allows a user to quickly program the system to make their desired beverages.
(Re claim 7) “the controller is configured for a user to select a duration of vibration energy emission for a time of between 1 minute and 60 minutes” (para 0063, 0065).
	(Re claim 8) “the controller is configured for a user to select a duration of vibration energy emission from a pre-selected menu of vibration energy emission durations including 1 minute, 5 minutes and 10 minutes” The examiner takes official notice that buttons associated with pre-selected times are well known in the art and are used in a wide variety of applications. It would have been obvious to one skilled in the art to modify the system of Warlick/Accumanno to include a plurality of buttons associated with preselected times because it allows a user to quickly program the system to make their desired beverages.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warlick/Accumanno in view of Rosati et al. US 2015/0305551.
Warlick/Accumanno discloses the system as rejected above.
	Warlick/Accumanno do not disclose a remote controller and wherein the controller is configured to be in wireless communication with the remote controller, that the remote controller comprises a smart phone application nor that the remote controller comprises a separate wireless controller. 
	Rosati teaches a remote controller and wherein the controller is configured to be in wireless communication with the remote controller, that the remote controller comprises a smart phone application nor that the remote controller comprises a separate wireless controller (104, 600 figure 1,6, abstract, para 0050,0055).
	It would have been obvious to one skilled in the art to modify the system of Warlick/Accumanno to include a remote controller and wherein the controller is configured to be in wireless communication with the remote controller, that the remote controller comprises a smart phone application and that the remote controller comprises a separate wireless controller because it allows the user to operate their system remotely and reduces the need for a complex physical interface on the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0332996, 2017/0295983, 2014/0263780 and 2011/0297004.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655